DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of response to restriction requirement and remarks filed 06/10/2022.
Receipt is also acknowledged for IDS filed 04/29/2022, 08/17/2021, 05/27/2021, 04/05/2021 and 10/13/2020 and preliminary amendment filed 12/15/2021.
Claims 3 and 14 were amended on 12/15/2021.
Claims 16-17 and 21-23 were canceled on 12/15/2021.
New claims 24-27 were added on 12/15/2021
Claims 1-15, 18-20 and 24-27 are pending.

Election/Restrictions
Applicant’s election without traverse of Species a-1 (solid shell) and b-1 (tempered shell) in the reply filed on 06/10/2022 is acknowledged.
Applicant has also graciously identified claims 1-7 and 10-15 as reading on the elected species.
Claims 8-9, 18-20 and 24-27 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/22.
Priority
The examiner acknowledges this application as Continuation-in-part of 16/840,171 filed 04/03/2020, which claims benefit of 62/915,329 filed 10/15/2019 and 62/915,329 filed 10/15/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 4 of claim 3 recites: ‘wherein the one or more crystal promoters at least one of:” and lines 5-6 recite “stabilize crystal domains within the shell, and ….”   It is unclear what lines 4-6 intends by the one or more crystal promoters at least one of stabilize crystal domains ….
Correction is respectfully requested.   It also appears that –is--- is needed before “at” in line 4 of claim 3.
Claim 4 depends on claim 3.
Lines 4-6 of claim 3 is examined as the one or more crystal promoters stabilizing crystal domains and increases the size of the stable crystal domains within the shell.   The stabilization of the crystal domain and increasing the size of the crystal domains within the shell is a characteristic property of the crystal formers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Akridge (US 20190070078 A1).
For claim 1, Akridge teaches cosmetic article comprising a water resistant outer layer and an inner volume of cosmetic material, and where the cosmetic and the outer layer are blendable to produce a skin formulation for application by a user (see the whole document with emphasis in paragraph [0005]).   The outer layer 12 is a protective shell (paragraph [0005]) and the protective  material is comprised of enteric materials such as wax (paragraph [0017]).   The cosmetic material is enclosed within the protective coating and while Akridge does not state that the shell is solid, the shell/protective coat is made of wax which is solid.   Specifically, Akridge teaches that the coat melts in the range of 90-110 oF (~32-43 oC) (paragraph [0017]) which implies that the shell is solid at below 27 oC.   The recitation that the solid shell cosmetic ingredient capsule is configured to be heated and blended to produce a cosmetic liquid where in the cosmetic liquid is substantially homogeneous mixture of the shell and the cosmetic material is looking at arranging or placing the cosmetic ingredient capsule for heating, then blending the heated/melted product to produce a cosmetic liquid that is substantially homogeneous mixture of the shell material and the cosmetic material.   This recitation is directed to the process of heating the shell material and the cosmetic ingredient to form a homogeneous mixture of the shell material and the cosmetic ingredient.   However, the broadest reasonable interpretation of claim 1 is a solid shell cosmetic ingredient capsule that contains cosmetic material within the capsule.   Claim 1 is not directed to homogeneous mixture of cosmetic material and solid shell cosmetic ingredient material. 
  Therefore, the process of making a homogeneous mixture of cosmetic material and solid shell cosmetic ingredient material by heating and blending does not limit the product of claim 1 and does not produce a solid shell cosmetic ingredient capsule that contains cosmetic material of claim 1.    Thus, the solid outer layer/capsule shell containing within it the cosmetic ingredient anticipates the product of claim 1. 
Nevertheless, “Product-by-process are not limited to the manipulations of the recited steps, only the structure implied by the steps.”   But, in the instant the cosmetic material of claim 1 is not a liquid such that the structure implied by the steps is not claimed in claim 1.
Applicant may claim liquid cosmetic material in claim 1. 
For claim 2, the cosmetic ingredient of claim 1 is not a liquid before it is heated.  
For claim 5, the stable crystal structure is formed as a result of heating one or more components of the that form the shell.   Thus, heating the protective outer shell and the cosmetic materials (paragraphs [0005], [00017]) inherently produces stable crystal structure noting that the outer shell layer material comprises fatty acids, paraffin, beeswax, stearic acids or lanolin (paragraph [0017]). 
For claim 6, the shell in Akridge teaches that the shell is heated (see at least paragraphs [0005[, [0026] and the abstract) meeting the limitation of tempered  --- the as filed specification defines that heat treated shell is tempered (see paragraph [0213] of the instant specification publication). 
For claim 7, the claim compares tempered shell with non-tempered shell with respect to melting.   Since the shell in claim 6 is tempered and in claim 7 has a higher melting point than one that is not tempered, the tempered shell of Akridge also inherent has higher melting point that one that is not tempered.  
For claim 10, the capsule of Akridge contains active ingredients (see at least paragraphs [0019], [0021], claims 8 and 9)    
For claim 15, the recitation that the cosmetic and the shell are formulated such that the cosmetic liquid forms a stable mixture for at least a threshold duration of time subsequent to being heated and blended is the process of making a stable liquid cosmetic.  However, “Product-by-process are not limited to the manipulations of the recited steps, only the structure implied by the steps.”   But, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009), Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
Akridge teaches all the elements of claims 1-2, 5-7, 10 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akridge (US 20190070078 A1), as applied to claim 1, in view of Hogoy (US 20040219268 A1).
Akridge has been described above as anticipating claim 1.
For claim 3, Akridge teaches that the outer shell of the comprises fatty acids, plant and animal waxes (paragraph [0017]).   Using the as filed specification as a dictionary, it is taught in the as filed specification that fatty acids and fatty acid esters are crystal promoters (see paragraph [0185]).   Thus, the fatty acids, fatty acid esters and waxes meet the limitation of crystal promoters.   However, Akridge differs from claim 3 by not teaching the %amount of the fatty acids or waxes as required by claim 3.   Hogoy teaches the use of 10% fatty acid in a capsule shell coating (paragraph [0115]).   The capsule shell coating represents outer coating.   While the as filed specification has not demonstrated that the %amount for the crystal promoters in the range claimed in claim 3 provides unexpected results, the artisan would look to Hogoy to use amounts of fatty acids known to have been used in capsules that would predictably serve as an effective barrier to water.   The stabilization of the crystal domain and increasing the size of the crystal domains within the shell is a characteristic property of the crystal formers.   Since Akridge teaches the same crystal promoters, it flows that the crystal promoters of Akridge, the crystal promoters of Akridge would inherently stabilize the crystal domain and increase the size of the crystal domains within the shell. 
For claim 4, the recitation that one or more crystal promoters increase melting point of the shell relative to an equivalent shell that does not have the one or more crystal formers, is the characteristic property of the crystal promoters.   Since Akridge teaches the same crystal promoters, it flows that the crystal promoters of Akridge would inherently have the recited properties.   
Therefore, Akridge in combination with Hogoy renders claims 3 and 4 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 37-42 of copending Application No. 15695661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The cosmetic article of co-pending claim 29 comprising a water resistant solid outer shell and a cosmetic material contained within the interion of the outer shell anticipates the examined solid shell cosmetic ingredient of examined claims 1-2.
The cosmetic material of co-pending claim 37-39 anticipates the cosmetic material of the examined claims 1-2.   The comprising language of the claims is open.
The active agent of co-pending claims 40-43 anticipate the active agent of examined claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-14: Claims 11-14 directly or indirectly depend from claim 1.   Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613